     Case 3:17-cr-00062-LRH-CLB Document 130 Filed 08/10/21 Page 1 of 2



 1

 2

 3
                                  UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5

 6
      UNITED STATES OF AMERICA,
 7
                               Plaintiff,                    3:17-CR-00062-LRH-CBC
 8
      v.
 9                                                          ORDER
      PETER JAMES CARIANI,
10
                               Defendant.
11

12          This matter coming on the Stipulation of the parties to continue the Sentencing Hearing

13   in this matter, the premises therein having been considered by the Court and for good cause

14   showing, the Court accepts the Stipulation and finds as follows:

15
            1.     The Rule 32 Sentencing Hearing for this matter is presently set for 11:00 a.m., on
16
     August 31, 2021.
17
            2.     The parties desire to continue the matter for less than 30 days for the reasons set
18
     out in the Stipulation.
19
            3.     The defendant is not in custody and does not object to a continuance.
20
            4.     A continuance of the hearing will not result in prejudice to either party.
21

22          It is, therefore, ORDERED as follows:

23

24

                                                     3
     Case 3:17-cr-00062-LRH-CLB Document 130 Filed 08/10/21 Page 2 of 2



 1         1.    The Sentencing Hearing in this matter set for August 31, 2021, is VACATED

 2
     and CONTINUED;
 3
           2.    The Sentencing Hearing in this matter is set to commence at 1:30 p.m., on
 4
     September 28, 2021.
 5

 6         IT IS SO ORDERED this 10th day of August, 2021.

 7

 8                                                   _______________________________
                                                     LARRY R. HICKS
 9                                                   UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

                                                 4
